Citation Nr: 1646529	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-20 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for residuals of rheumatic fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in relevant part, denied the Veteran's request to reopen the previously denied claim of service connection for residuals of rheumatic fever.  Subsequently, in September 2015, the Board reopened the previously denied claim for residuals of rheumatic fever.  The Board last considered this issue in May 2016, when it remanded for additional development.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in March 2013.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The weight of the evidence is against a finding that the Veteran has had any residuals of rheumatic fever or a disability associated with rheumatic fever at any time during the appeal period.


CONCLUSION OF LAW

The criteria to establish service connection for residuals of rheumatic fever have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his service connection claim in June 2010, prior to the initial adjudication of the claim.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

VA provided a VA examination in July 2012 to determine the nature and severity of the Veteran's claimed disability.  Additional VA opinions were obtained in November 2013 and, more recently, in February and July 2016.  The July 2016 VA opinion was obtained pursuant to the May 2016 Board remand and it focused on the question of whether the Veteran's recurrent ankle symptoms are related to his in-service rheumatic fever. There is no argument or indication that this opinion is inadequate.  While prior opinions were deemed inadequate by the Board, the Board finds that any specific defects have been since corrected, and, collectively, the evidence of record is sufficient for the Board to adjudicate the claim on appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012) (noting that an examination report must be view in total).

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veteran initially claimed service connection for a lung disability and residuals of rheumatic fever, to include a heart disability.  See June 2010 claim.  Service connection for chronic obstructive pulmonary disease (COPD) was established in an October 2015 rating decision.  Then, a March 2016 rating decision granted service connection for coronary artery disease, as secondary to the service-connected COPD.  The issue of service connection for residuals of rheumatic fever is still on appeal, as some evidence has raised the question of whether certain symptomatology, namely, a history of swelling of the ankles, is in fact a residual of rheumatic fever.

Service treatment records show treatment for rheumatic fever in May 1945.  These records reflect that the Veteran reported to sick bay complaining of a swollen left ankle with no history of injury.  The Veteran has testified that his bout of rheumatic fever followed a period of almost one month during which he and his shipmates worked in neck-deep water to repair his ship's hull after a torpedo attack.  His separation examination reflects that his extremities were normal at discharge.

The Veteran has reported recurrent swelling of the ankles since service.  See March 2013 Board hearing transcript.  He believes that his ankle swelling is a residual of his in-service rheumatic fever.  He is competent to report any observable symptoms, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  He, however, is not competent to diagnose a specific condition or the cause of his symptoms, as this requires testing and medical expertise.  Id.  

At the March 2013 Board hearing, the Veteran testified that his first post-service ankle problems occurred shortly after discharge while working in the logging industry.  He conceded that his feet would often get wet in that job.  He later worked in a dry environment.  He continued to experience swelling, but the symptoms were not as bad.  See March 2013 Board hearing transcript at 13.  

VA treatment records show episodes of edema at different points in time.  See, e.g., VA treatment records received June 21, 1989; VA notes from May 2008 and June 2008 (showing mild edema of the lower legs), within CAPRI records received August 22, 2014, at 212 and 217 (in Virtual VA).  Most recently, VA treatment from 2014 shows complaints of loss of sensation in the ankle joint.  Id. at 6 and 30.

In a February 2016 VA opinion, a VA examiner opined that it was less likely than not that the Veteran had any residuals of rheumatic fever.  The examiner cited medical literature stating that acute rheumatic fever primarily affects the heart, joints, and central nervous system and that its major importance is its ability to cause fibrosis of heart valves, leading to crippling valvular heart disease, heart failure, and death.  The examiner noted that the Veteran does not have a heart condition that involves the heart valves.  However, the examiner indicated that rheumatic fever can cause swollen joints and that the joints most affected by rheumatic fever are the knees, ankles, elbows, and wrist.  In light of this statement, and considering that post-service lay and medical evidence shows episodes of ankle edema, in May 2016 the Board remanded for a new VA opinion.  Specifically, the Board asked the VA examiner to opine as to whether the Veteran's post-service ankle symptoms were residuals of his in-service rheumatic fever.

In a July 2016 VA opinion, the February 2016 VA examiner opined that there was less than a 50 percent probability that the Veteran's present condition of periodic ankle edema was a residual of his in-service episode of rheumatic fever or a manifestation of a condition associated with rheumatic fever.  The examiner explained that edema is swelling that occurs outside a joint, in the tissues, while effusion is swelling inside a joint.  Based on a review of medical literature, the examiner indicated that rheumatic fever can cause hot swollen joints, but not the claimed edema.  With regard to the complaints of swollen ankles in 1945 during service, the examiner further explained that monoarticular arthritis can occur with acute rheumatic fever and is usually treated with anti-inflammatories, and in most instances the entire bout of polyarthritis subsides within four weeks without any permanent change.  Further, the examiner stated that extensive review of the Veteran's medical records after service did not reveal complaints of effusion.  The closest complaint of a joint condition was a 2006 report of some discomfort in both ankles, characterized as ankle pain.  The examiner noted that several treatment records showed edema and indicated that the Veteran was on two medications that could cause edema.  Similarly, he has a thyroid condition that can cause edema of his ankles.  Based on the above, the VA examiner concluded that the Veteran's current ankle symptoms are not residuals of acute rheumatic fever.

Having considered the evidence both in favor and against the claim, the Board finds that the weight of the evidence is against a finding that the Veteran has had any residuals of rheumatic fever or a disability related to rheumatic fever at any time during the appeal period.  The question of whether the Veteran's recurrent ankle symptoms are residuals of rheumatic fever has been considered by a VA medical examiner, who concluded that the Veteran's episodes of edema are less likely than not related to the in-service rheumatic fever.  In addition, the examiner identified alternate causes, namely, two medications used by the Veteran, and his thyroid condition.  The Board finds the physician's thorough rationale probative and worthy of significant weight.

In addition, the Veteran's separation examination shows that his lower extremities were normal at the time of discharge, and there is no evidence to the contrary.  The Veteran admitted that his ankle swelling reappeared post-service while working in a wet environment as a logger.  Furthermore, the current ankle symptoms have not been linked with a chronic disease under 38 C.F.R. § 3.309(a); in any event, an ankle disability is beyond the scope of this claim, which relates to rheumatic heart disease.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Ankle symptoms in this case are only relevant to the extent that they represent a manifestation of such rheumatoid fever or cardiac disability.  Again, such has not been shown by the competent evidence here.  As such, there is no basis for an award of service connection.  

In sum, the most probative evidence is against a finding that the Veteran has any residuals of his in-service rheumatic fever, to include his recurrent ankle symptoms.  No underlying disability has been shown.  As such, the weight of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.  


ORDER

Service connection for residuals of rheumatic fever is denied.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


